
	

113 HR 182 IH: Safe Skies Act of 2013
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 182
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Mr. Grimm (for
			 himself and Mr. Bishop of New York)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To require the Secretary of Transportation to modify the
		  final rule relating to flightcrew member duty and rest requirements for
		  passenger operations of air carriers to apply to all-cargo operations of air
		  carriers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Skies Act of
			 2013.
		2.Modification of
			 final rule relating to flightcrew member duty and rest requirements for
			 passenger operations to apply to all-cargo operations
			(a)In
			 generalNot later than 30
			 days after the date of the enactment of this Act, the Secretary of
			 Transportation shall modify the final rule specified in subsection (b) so that
			 the flightcrew member duty and rest requirements under that rule apply to
			 flightcrew members in all-cargo operations conducted by air carriers in the
			 same manner as those requirements apply to flightcrew members in passenger
			 operations conducted by air carriers.
			(b)Final rule
			 specifiedThe final rule specified in this subsection is the
			 final rule of the Federal Aviation Administration—
				(1)published in the
			 Federal Register on January 4, 2012 (77 Fed. Reg. 330); and
				(2)relating to
			 flightcrew member duty and rest requirements.
				(c)Applicability of
			 rulemaking requirementsThe requirements of section 553 of title
			 5, United States Code, shall not apply to the modification required by
			 subsection (a).
			
